Citation Nr: 0802272	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-19 277	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.  

2. Entitlement to service connection for depression. 

3. Entitlement to service connection for a brain tumor.  

4. Entitlement to a rating higher than 30 percent for 
bilateral pes planus. 

5. Entitlement to a rating higher than 10 percent for right 
knee strain with arthritis. 

6. Entitlement to a rating higher than 10 percent for 
bilateral tinea pedis with onychomycosis.  

7. Entitlement to a rating higher than 10 percent for hallux 
valgus and hallux rigidus of the left foot.  

8. Entitlement to a compensable rating for hallux valgus of 
the right foot.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to July 1968 and from October 1968 to October 
1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of June 2003 and August 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In a rating decision in November 2004, the RO denied the 
claim of increase for dermatitis.  After the RO issued a 
statement of the case in March 2006, the veteran did not 
perfect an appeal of the adverse determination.  For this 
reason, a review of the claim for increase for dermatitis is 
not before the Board. 

In October 2006, the veteran withdrew his request for a 
hearing before the Board. 


FINDINGS OF FACT

1. The veteran served the Republic of Vietnam, but did not 
participate in combat, and post-traumatic stress disorder is 
not currently diagnosed.  

2. Depressive disorder was not affirmatively shown to have 
had onset during service; depressive disorder, first 
documented after service, is unrelated to an injury, disease, 
or event of service origin or to any service-connected 
disability. 

3. A brain tumor, pituitary microadenoma, was not 
affirmatively shown to have had onset during service; 
pituitary microadenoma was not manifest to a compensable 
degree within one year of separation from active service; a 
brain tumor, pituitary microadenoma, first documented after 
service, is unrelated to an injury, disease, or event of 
service origin. 

4. Bilateral pes planus is manifested by characteristic 
callosities, but no marked pronation or marked inward 
displacement or severe spasm of the Achilles tendons on 
manipulation.  

5. Right knee strain with arthritis is manifested by painful 
motion with full extension and flexion to 75 degrees without 
additional functional loss due to pain or instability.  

6. Bilateral tinea pedis with onychomycosis does not require 
systemic therapy or is 20 percent of the entire body surface 
area or 20 percent of an exposed area involved. 

7. Hallux valgus and hallux rigidus of the left foot is 
assigned the maximum schedular rating of 10 percent. 

8. Hallux valgus of the right foot is characterized by 
arthritis of the 1st metatarsophalangeal joint, valgus 
angulation of 20 degrees and over-lapping of the right 2nd 
toe over the right great toe, which is equivalent to severe 
impairment. 




CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007). 

2. Depressive disorder was not incurred in or aggravated by 
service and is not proximately due to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 

3. A brain tumor, pituitary microadenoma, was not incurred in 
or aggravated by service and service connection for a 
pituitary microadenoma as a chronic disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 

4. The criteria for a rating higher than 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2007).

5. The criteria for a rating higher than 10 percent for a 
right knee strain with arthritis have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§4.40, 
4.45, 4.59, Diagnostic Codes 5010, 5257, 5260, 5261 (2007).  

6. The criteria for a rating higher 10 percent for bilateral 
tinea pedis with onychomycosis have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2007). 

7. The criteria for a rating higher than 10 percent for 
hallux valgus and hallux rigidus of the left foot have not 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2007).  

8. The criteria for a rating of 10 percent for hallux valgus 
of the right foot have been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5280 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003, in September 2004, in March 2005, 
and in March 2006.  The veteran was notified of the type of 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also notified of the type of evidence needed to 
substantiate the claims for increase, namely, that the 
disabilities were worse. 



The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
evidence in his possession that pertained to the claims.  The 
notice included the provisions for the effective date of the 
claims and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence to substantiate the claim for 
increase); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 
3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).

To the extent the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The RO has obtained the service medical records and service 
personnel records, as well as VA records and private medical 
records.  In the VCAA notice of May 2005 and by letter in 
December 2005, the RO asked the veteran for specific 
information, concerning any in-service stressor, but the 
veteran has not responded.  

In March 2006, the RO determined that the veteran had not 
submitted sufficient information about any in-service 
stressor to warrant a search by the appropriate custodian of 
Federal records for supporting evidence that any alleged 
in-service stressor occurred.  Wood v. Derwinski, 1 Vet. App. 
190 (1991) (The duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.). 

The Board determines that a VA examination or medical opinion 
is not necessary to decide the claims of service connection 
because there is no current diagnosis of post-traumatic 
stress disorder, and there is no evidence that establishes an 
event, injury, or disease related to depression or a brain 
tumor during service.  The veteran has also been afforded VA 
examinations for the claims for increase.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).    

For the above reasons and as no additional evidence remains 
to be obtained, no further assistance to the veteran is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles Governing Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of active service, 
there is a presumption of service connection for a brain 
tumor, if the disability is manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). The 
provisions of 38 C.F.R. § 3.310(a) were recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310. 

Factual Background

The service personnel records show that the veteran served in 
the Republic of Vietnam from January 1967 to January 1968.  
His military decorations include the National Defense Service 
Medal, the Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal.  His military occupational specialty was food 
service specialist.  

In a medical history questionnaire in August 1973, the 
veteran complained of having had frequent trouble sleeping 
and of nervous trouble.  The examiner noted that that the 
veteran had trouble falling asleep for two months.  The 
psychiatric evaluation was normal.  In March 1977, the 
veteran complained of a pruritic skin problem, and the 
assessment was questionable underlying anxieties.  In 
September 1979, it was noted that the veteran was feeling 
stress due to family pressure.  In 1977 and in 1979 he was 
prescribed medicine for his symptoms.  In a medical history 
questionnaire in July 1986, the veteran complained of having 
had depression or excessive worrying and nervous trouble.  
The examiner noted that the veteran was worried that he may 
not able to stay in food services because of his skin 
condition. The psychiatric evaluation was normal.  

The service medical records contain no complaint, finding, 
history, or diagnosis of a brain tumor. 

After service, VA records show that in August 1994 the 
veteran complained of a problem with insomnia for 10 years, 
which had worsened in the last 2 to 3 years.  He also 
complained of bad dreams.  The impressions were insomnia and 
sleep disturbance.  When he was seen in the mental health 
clinic in August 1994, the veteran stated that he saw some 
combat in Vietnam and claimed that he might have combat 
stress.  After a mental status examination, the diagnosis was 
a probable mild, non-specific anxiety disorder.  The examiner 
did not find evidence of post-traumatic stress disorder.  

In October 1994, the impression was evolving major 
depression.  In March 1999, the veteran denied significant 
symptoms of post-traumatic stress disorder and the diagnostic 
impression was recurrent major depression.  In October 2002, 
history included depression.  In January 2004, it was noted 
that the veteran was a long-time patient with depression. 

Private medical records document a pituitary microadenoma in 
October 2004. 

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor. 38 C.F.R. § 
3.304(f). 

The evidence necessary to establish the occurrence of an in-
service stressor during service, supporting the diagnosis of 
post-traumatic stress disorder, varies, depending on whether 
or not the veteran engaged in combat with the enemy. Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay statements alone 
may establish the occurrence of the in-service stressor.  38 
C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy or the 
alleged stressor is not combat related, then a veteran's lay 
statements, in and of itself, are not sufficient to establish 
the occurrence of the alleged in-service stressor.  Instead, 
the record must contain other credible supporting evidence 
that the in-service stressor occurred. See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993). 

The service personnel records show that the veteran served in 
Vietnam in part of 1967 and part of 1968 as a food services 
specialist.  Although the veteran stated that he saw some 
combat, the service personnel records do not document that 
the veteran was in combat and the veteran has not provided 
any specific information that could lead to a search for 
records to support that he did serve in combat.  For these 
reasons, the Board finds that the veteran did not serve in 
combat.  

The service medical records contain no complaint, finding, or 
history of post-traumatic stress disorder.  After service, 
the medical evidence since August 1994 does not document a 
current diagnosis of post-traumatic stress disorder.  In 
August 1994, the VA examiner found no evidence of 
post-traumatic stress disorder and on subsequent evaluations 
through 2005, post-traumatic stress has not been diagnosed. 

In the absence of competent medical evidence of a current 
diagnosis of post-traumatic stress disorder, there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

To the extent that the veteran asserts that he has post-
traumatic stress disorder related to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose post-traumatic stress disorder, as by regulation 
the diagnosis of post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical diagnosis, not 
capable of lay observation, and as the competent medical 
evidence shows that the veteran does not have post-traumatic 
stress disorder, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).
 
Depression

Although the veteran had symptoms of sleep disturbance, 
anxiety, stress due to family pressure, and worriment, 
depression was not documented during service.  As the service 
medical records are insufficient to identify a psychiatric 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, depression was first documented in 1994.  The 
period without documented complaints from 1986 to 1994 is 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  And the Board finds the absence of medical 
evidence of continuity of symptomatology outweighs the 
veteran's statements, relating current depression to service. 

As for service connection based on the initial documentation 
of depression after service under 38 C.F.R. § 3.303(d), there 
is no competent evidence that the current depression is 
related to an event, injury, or disease of service origin or 
to any service-connected disability. 

Although the veteran is competent to describe symptoms of 
depression, he is not competent to offer an opinion as to 
medical causation on a question that is medical in nature, 
that is, a question which requires medical expertise by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. Therefore his allegations that his current 
depression is related to service is not competent evidence as 
the veteran as a lay person is not qualified through 
education, training, or experience to offer an opinion on 
medical causation that is not capable of lay observation.



As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation and as there is no favorable competent evidence to 
support the claim, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). .

Brain Tumor

On the basis of the service medical records, a brain tumor, 
pituitary microadenoma, was not affirmatively shown to be 
present during service.  And as there is no competent 
evidence either contemporaneous with or after service that a 
brain tumor was otherwise noted, that is, observed during 
service, the principles of service connection pertaining to 
chroncity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).

After service, the brain tumor was first documented in 2004, 
18 years after service, which is well beyond the one-year 
presumptive period for manifestation of a brain tumor as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137.

And although service connection may be established for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, as there 
is no competent medical evidence of record that relates the 
brain tumor, first diagnosed after service, to an injury, 
disease, or event of service origin, service connection under 
38 C.F.R. § 3.303(d) is not established.

Where as here, the determinative issue involves a question of 
a medical diagnosis, competent medical evidence is required 
to substantiate the claim because a layperson is not 
competent to diagnose a brain tumor.  For this reason, the 
Board rejects the veteran's statements as competent evidence 
to substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).



As the Board may consider only competent medical evidence to 
support its finding on a question of a medical diagnosis, not 
capable of lay observation, and as the competent medical 
evidence does not relate the brain tumor to service, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

General Rating Principles

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007). 

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155. 

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

Background

On VA examination in July 2002, the veteran could not walk on 
the toes of his right foot because of a painful forefoot 
problem.  

Private medical records disclose that in December 2002 the 
veteran had a bunionectomy of the left foot with screw 
fixation and an arthroplasty of the left 2nd toe.  

On VA examination in June 2003, the veteran complained of 
increased pain in his feet and related that the foot surgery 
in 2002 had not provided any relief.  He complained of 
bilateral foot pain, especially in his left foot, in the 1st 
and 2nd toes, and the left ankle.  He had occasional swelling 
of the left ankle.  His right foot pain was primarily in the 
2nd and 3rd toes with some numbness of the great toe.  He had 
special shoes, which provided some relief and he used a cane 
at times.  He denied having tinea pedis currently, but he had 
a severe rash or early ulceration inside the left toe.  He 
also complained of almost daily right knee pain and 
occasionally instability.  

On physical examination, the veteran had hallux valgus 
deformity of the 2nd toes of each foot.  There was a small 
bunion on the right 5th metatarsal area.  There was bilateral 
pes planus.  There were calluses on the medial aspects of 
each foot.  He had mycotic keratotic toenails.  There was 
normal range of motion of the right knee and no tenderness or 
swelling.  The diagnoses were bilateral pes planus, bilateral 
hallux valgus, a history of tinea pedis with a new whitish 
lesion inside the left 2nd toe, calluses on both feet, 
onychomycosis of the toenails, and status post left foot 
surgery of the 1st and 2nd toes which was apparently 
unsuccessful.  

On VA examination in September 2004, there were some scaling 
areas on the soles of feet.  The nails and the soles of his 
feet had some dark yellow hyperpigmentation as well as 
thickening indicating a fungal infection of the nails on the 
right great toe and the right 2nd toe.  The diagnoses were 
tinea pedis, which was reasonably well controlled, and 
onychomycosis of the nails.  

On VA examination in January 2005, the veteran complained of 
daily pain in his feet, of right knee pain, and of difficulty 
walking on the cement floor at work.  On examination, the 
veteran had severe bilateral pes planus.  There was a callus 
under the head of the left 1st metatarsal.  He had bilateral 
hammertoes.  He had 10 degrees of plantar flexion and could 
extend to the neutral position.  The toenails of the great 
toes were thickened.  The right 2nd toe overlapped the right 
great toe.  The Achilles tendons were aligned.  Right knee 
flexion was to 75 degrees with pain and extension was to 0 
degrees.  

There was subpatellar crepitation on right knee.  He had 
right knee joint line tenderness.  There was no effusion.  
Lachman's and McMurray's signs were negative.  The cruciate 
and collateral ligaments appeared to be intact.  Ten color 
photographs of the veteran's feet were attached to the report 
of the examination.  

On VA orthopedic examination in February 2006, the veteran 
complained that his right knee sometimes gave way and the 
knee bothered him at work when trying to climb stairs or 
working on concrete.  He had flare-ups of knee pain 
periodically, and he had more pain with repetitive use, but 
it did not cause further loss of motion.  

On examination the veteran had good alignment of the right 
leg.  The collateral and cruciate ligaments were stable.  
There was some mild swelling in the knee joint.  McMurray's 
sign could not be identified.  The patella was stable.  Right 
knee motion was from 0 degrees to 120 degrees with pain 
beginning at 100 degrees of flexion.  The examiner could not 
identify any ligamentous instability.  Both the pain and the 
feeling of weakness affected function of the knee about 
equally and together would had an equivalent effect of an 
additional 15 degrees of loss of knee movement.  X-rays 
revealed hypertrophic changes. 

On VA dermatology examination in February 2007, there was 
onychomycosis of the right great toenail and the 4th and 5th 
right toenails and of all toenails of the left foot.  He had 
mild tinea pedis of both feet with dry, flaking skin along 
the soles and heels.  There was no interdigital erythema.  No 
exposed surface area was affected and only 18 percent of his 
entire body surface was affected.  There were no scars or 
disfigurement.  

On VA examination in February 2007, it was noted that the 
veteran had painful feet at rest, standing, and while walking 
and that his daily activities caused pain in the feet.  On 
physical examination, there were no objective findings of 
painful motion, edema, instability, or tenderness.  The 
veteran walked with a limp.  He had no functional limitations 
with standing or with walking.  He had severe bilateral pes 
planus, but no pain with manipulation of the Achilles tendon.  
He had normal alignment of the Achilles tendon.  

There was hallux valgus of the right 1st metatarsophalangeal 
joint.  He also had hallux rigidus and a cross-over of the 
2nd right toe.  He had calluses over the proximal 
interphalangeal joint of the right 2nd toe and over the 
lateral aspect of the right 5th metatarsophalangeal joint.  

As for the left foot, he had hallux valgus of the 1st 
metatarsophalangeal joint with calluses medially and over the 
great toe interphalangeal metatarsophalangeal joint medially.  
He had no pain with motion of the metatarsophalangeal joint 
but did have hallux rigidus.  

On VA orthopedic examination in February 2007, the veteran 
complained of catching in the right knee joint.  He used a 
knee brace and walked with a cane. On physical examination, 
extension of the right knee was to 0 degrees and flexion was 
to 120 degrees without pain.  There was a small amount of 
effusion.  He had no instability to varus or valgus stress.  
Lachman's sign was negative.  There was no additional 
limitation following repetitive use or with flare-ups because 
he had no flare-ups.  There was no effect of incoordination, 
fatigue, weakness or lack of endurance on knee function. 

On VA examination in June 2007, the veteran complained of 
chronic foot pain, which limited his walking or standing 
tolerance to 15 or 20 minutes.  He wore extra-depth shoes 
with some custom molded plantar arch supports and used a 
cane.  On physical examination, the veteran walked with an 
antalgic gait, favoring the right leg with the assistance of 
a cane.  He had bilateral hallux valgus deformities with 
overlapping toe deformity.  There was early claw toe 
deformity of 3rd through the 5th toes, bilaterally.  There 
were two scars that were well healed, nontender and without 
signs of inflammation, infection, depression, or keloid 
formation.  There was normal skin color and temperature.  
There was a 30 degree hallux valgus deformity on the left and 
20 degrees on the right.  The transverse and longitudinal 
planar arches were significantly diminished, bilaterally, 
with minimal tenderness to palpation.  There was no 
tenderness of the plantar or dorsal aspects of the metatarsal 
heads, bilaterally.  There was no fixed or flexible forefoot 
deformities.  

The Achilles tendons were intact, bilaterally, and of normal 
alignment with minimal tenderness to palpation of the 
calcaneal insertions.  There was an 18 degree valgus 
angulation of the os calcis in relationship to the long axis 
of the tibia on the left, and to 14 degrees on the right.  

As for the left foot, the 1st metatarsal phalangeal plantar 
flexion was to 10 degrees before and after repetitive motion 
and dorsiflexion was to 6 degrees before but to 16 degrees 
after repetitive motion.  Ankle plantar flexion was to 30 
degrees before and after repetitive motion, but dorsiflexion 
was to 10 degrees before and 16 degrees after repetitive 
motion.  Inversion was to 20 degrees and eversion was to 15 
degrees before and after repetitive motion.  

As for the right foot, the 1st metatarsal phalangeal plantar 
flexion was to 10 degrees before and after repetitive motion 
and dorsiflexion was to 20 degrees before, but to 30 degrees 
after repetitive motion.  

Ankle plantar flexion was to 30 degrees before and to 32 
degrees after repetitive motion.  Dorsiflexion was to 8 
degrees before and after repetitive motion.  Inversion was to 
6 degrees before and to 20 degrees after repetitive motion.  
Eversion was to 2 degrees before and to 4 degrees after 
repetitive motion.  

The veteran complained of pain on the extremes of motion in 
each plane.  There was no apparent weakness, fatigability or 
loss of coordination during or following three repetitions of 
range of motion.  

The diagnoses were left hallux valgus deformity with hallux 
rigidus of the 1st metatarsophalangeal joint, with the 2nd toe 
overlapping rigid curly toe deformity; and early claw toe 
deformity of the 3rd through the 5th toes of the left foot; 
and left pes planus.  Also diagnosed were right hallux valgus 
deformity without radiographic evidence of hallux rigidus, 
with the 2nd toe overlapping rigid curly toe deformity, and 
early claw toe deformity of the 3rd through the 5th toes of 
the right foot; and left pes planus.  



Bilateral Pes Planus

Bilateral pes planus is currently rated 30 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  The criteria for the 
next higher rating, 50 percent, are pronounced impairment 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo-achillis on manipulation, but not improved by 
orthopedic shoes or appliances.  

The findings on VA examinations are consistent and show no 
more than severe impairment associated with bilateral pes 
planus.  There is no clinical evidence of marked pronation of 
the feet or marked inward displacement of the Achilles 
tendon.  Rather, repeated examinations have shown that the 
Achilles tendons are aligned. 

As the criteria for a 50 percent rating under Diagnostic Code 
5276 have not been demonstrated, considering functional loss 
due to pain, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 

Right Knee Strain with Arthritis

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is rated as degenerative arthritis.  Degenerative 
joint disease of the knee is rated as arthritis and arthritis 
is rated on the basis limitation of motion under the 
appropriate Diagnostic Codes for the knee.  Diagnostic Code 
5003. 

The right knee strain with arthritis is currently rated 10 
percent disabling under Diagnostic Code 5257 slight for 
impairment of the knee.  The criteria for the next higher 
rating, 20 percent, are moderate instability. 

Also a separate rating may be assigned for limitation of 
flexion or extension under DC 5260 and DC 5261.  

Under Diagnostic Code 5260, limitation of flexion to 45 
degrees is 10 percent disabling. 

Under Diagnostic Code 5261, limitation of extension to 10 
degrees is 10 percent disabling. 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Repeated examinations have found that the veteran does not 
have any ligamentous instability of the right knee.  Rather, 
his complaint of giving way is associated with pain in the 
knee.  Repeated examinations have found that right knee 
extension is full or normal.  Flexion has ranged from 75 
degrees with pain to 120 degrees with an additional loss of 
15 degrees due to pain and weakness. 

As flexion is not limited to 45 degrees and extension is not 
limited to 5 degrees, considering 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the criteria for a separate rating of 10 percent 
for either flexion or extension under Diagnostic Code 5260 or 
5261 have not been met.  Also there is no additional 
limitation of motion after repetitive use of the knee or with 
flare-ups, because he had no flare-ups and there was no 
incoordination, fatigue, weakness or lack of endurance with 
respect to knee function. 

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
right knee disability. 38 U.S.C.A. § 5107(b).

Bilateral Tinea Pedis With Onychomycosis

Under 38 C.F.R. § 4.118, Diagnostic Code 7813, tinea pedis is 
rated as dermatitis, which is the predominant feature. 

The criteria for the next higher rating, 30 percent, under 
the Diagnostic Code for dermatitis are 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12 month period.  

The veteran has not required systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Rather, 
the VA dermatology examination in February 2007, it was noted 
that the veteran used topical medication.  And on VA 
dermatology examination in February 2007, the no exposed area 
was affected and that only 18 percent of the entire body 
surface area was affected.  

Absent evidence of systemic therapy or involvement of at 
least 20 percent of the entire body surface area or 20 
percent of an exposed area, a rating higher than 10 percent 
disability rating is not warranted.  

Hallux Valgus and Hallux Rigidus of the Left Foot

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280 provides that 
unilateral hallux valgus when operated with resection of the 
metatarsal head or when severe, if equivalent to amputation 
of the great toe, warrants a maximum rating of 10 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5281, severe 
unilateral hallux rigidus is to be rated as severe hallux 
valgus. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282, a hammer toe 
of a single toe warrants a noncompensable rating but when 
involving all toes, unilaterally, without claw foot, a 10 
percent rating is the maximum rating assignable.  

The current 10 percent rating is the maximum rating for 
hallux valgus and hallux rigidus of the left foot under 
Diagnostic Codes 5280, 5281, 5282.  Accordingly, a higher 
schedular rating is not warranted.  

Hallux Valgus of the Right Foot

The photographs taken in conjunction with the January 2005 VA 
examination show a cross-over deformity of the right great 
toe and the second toe of the right foot. 

On VA examination in February 2007, the valgus angulation of 
the right great toe was to 20 degrees.  As the valgus 
deformity interferes with ambulation, the degree of 
impairment is severe and more closely approximates, although 
it is not quite the equivalent of, amputation of the right 
great toe.  38 C.F.R. § 4.7.  For this reason, a 10 percent 
rating is warranted, which is the maximum schedular rating 
under Diagnostic Code 5280. 
Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service. In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.

ORDER

Service connection for post-traumatic stress disorder is 
denied.  Service connection for depression is denied.  
Service connection for a brain tumor, pituitary microadenoma, 
is denied.  

A rating higher than 30 percent for bilateral pes planus is 
denied.  A rating higher than 10 percent for right knee 
strain with arthritis is denied.  A rating higher than 10 
percent for bilateral tinea pedis with onychomycosis is 
denied.  A rating higher than 10 percent for hallux valgus 
and hallux rigidus of the left foot is denied.  

A 10 percent rating for hallux valgus of the right foot is 
granted, subject to the law and regulations, governing the 
award of a monetary benefit. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


